Citation Nr: 0300489	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  00-09 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to 
September 1985.  Service in Vietnam is shown by the 
evidence of record. 

This matter comes before the Board of Veterans Appeals 
(the Board) on appeal from a December 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Muskogee, Oklahoma (the RO) which denied the veteran's 
claim of entitlement to service connection for Hepatitis 
C.

In April 2000, the veteran requested a personal hearing 
before a traveling Member of the Board.  In August 2000, 
the veteran withdrew his request for a personal hearing in 
a written statement.  There are no additional outstanding 
hearing requests at this time.

The veteran's claim of entitlement to service connection 
for Hepatitis C was previously before the Board, and in a 
November 2001 remand it was returned to the RO for 
additional development.  That development has been 
completed and the claim is once again before the Board on 
appeal. 


FINDING OF FACT

The competent and probative evidence of record shows that 
the veteran currently has Hepatitis C that is related to 
his military service. 


CONCLUSION OF LAW

The veteran's Hepatitis C is shown to have been incurred 
during his military service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection 
for Hepatitis C.  
In substance, he contends that he contracted Hepatitis C 
while in service, apparently as a result of unprotected 
sex.  The RO denied entitlement to service connection on 
the basis that Hepatitis C had been incurred as a result 
of misconduct during military service.  As will be 
discussed below, the Board finds that the veteran's 
patronage of prostitutes during active service did not 
constitute willful misconduct.

At the outset of its decision, the Board notes that the 
veteran had two periods of active service.  His first 
period of service, from November 1970 to January 1984, was 
honorable in nature.  His second period of service, from 
January 1984 to September 1985, was under conditions other 
than honorable.  An Administrative Decision dated in March 
1988 stated that the veteran's second period of service 
presented a bar to all VA benefits for that period.  As 
will be discussed below, it appears that the veteran's 
claimed incurrence of Hepatitis C falls within the first 
period of service, and thus the veteran's claim of 
entitlement to service connection for Hepatitis C is not 
barred by his second period of service, which was under 
conditions other than honorable. 

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue 
on appeal.  

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [[codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2001).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim was filed in November 1999 
and remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways: standard of review, notice and duty to assist. The 
Board will now address these concepts within the context 
of the circumstances presented in this case.

(i.)  Standard of review 

As discussed above, the concept of a (not) well-grounded 
claim has been eliminated.  The current standard of review 
for all claims is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2002).  When there is 
an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board notes that the rating decision issued in 
December 1999 denied the veteran's service connection 
claim based on the later invalidated well-groundedness 
standard.  The claim was readjudicated under the 
provisions of the VCAA and denied on the merits in the 
October 2002 supplemental statement of the case.  See 
VAOPGCPREC 03-2001.  

The Board will apply the current standard in adjudicating 
the veteran's claim.  

(ii.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The veteran was informed in a December 1999 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in an April 2000 statement of the 
case and a supplemental statement of the case issued in 
October 2002, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of 
the reasons why his claim had been denied, and provided 
him additional opportunities to present evidence and 
argument in support of his claim.  

In a January 2002 letters and the October 2002 
supplemental statement of the case, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  
Copies of VCAA regulations were provided to the veteran in 
the October 2002 statement of the case.  The veteran was 
notified that VA would obtain all relevant service medical 
records, VA medical records, and reports of examinations 
or treatment at non-VA facilities authorized by VA.  In 
addition, VA would request other relevant records held by 
any Federal agency or department.  In turn, the veteran 
was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, 
and the dates that such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
service connection claim.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA 
has been satisfied.  

(iii.) Duty to assist

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service medical records have been received, 
as have private medical records.  In addition, the veteran 
was afforded VA examinations in September 2000 and April 
2002, which will be discussed below.  

As was noted in the Introduction, the Board remanded this 
case in November 2001 so that certain evidentiary 
development could be accomplished.  The requested 
development was done, to include the April 2002 VA 
examination and nexus opinion.  The Board finds that all 
known and ascertainable medical records have been obtained 
and are associated with the claims file.  The veteran does 
not appear to contend that additional evidence which is 
pertinent to this claim exists.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim. 

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statute.  The Board will accordingly 
proceed to a review of the merits of the issue on appeal.

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 
1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  A determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

Willful misconduct

The Board notes that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 105, 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.1(n), 3.301 (2002).

Willful misconduct is defined as an act involving 
conscious wrongdoing or known prohibited action.  It 
involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its 
probable consequences.  A mere technical violation of 
police regulations or ordinances will not per se 
constitute willful misconduct.  38 C.F.R. § 3.1(n) (2002).

Residuals of venereal disease are not to be considered the 
result of willful misconduct.  See 38 U.S.C.A. § 105; 38 
C.F.R. § 3.301(c)(1).

Factual background

The veteran's service medical records contain no 
complaints, treatment, or diagnoses for Hepatitis C or any 
liver abnormalities.  In January 1974, it was noted that 
the veteran had a history of improper drug use, including 
marijuana, heroin, and barbiturates.  While he denied all 
drug use, he volunteered for rehabilitation in February 
1973 to avoid separation.  As noted above the veterans 
period of service from January 1984 to September 1985 was 
under other than honorable conditions.  
In August 1985, the veteran underwent drug and alcohol 
counseling.  The veteran's separation examination is 
pertinently negative for complaints, treatment, or 
diagnoses of Hepatitis C or any liver abnormalities. 

There are no pertinent medical records for over a decade 
after the veteran was separated from military service.

Medical records from Altus Medical Clinic reflect that the 
veteran was treated for Hepatitis C from September 1998 to 
February 1999.  In September 1998, the veteran denied the 
use of intravenous drugs and any blood transfusions.  In 
December 1998, it was noted that he had prior exposure to 
both Hepatitis B and Hepatitis C; the precise nature of 
such exposure was not specified.  He was diagnosed with 
alcohol abuse and Hepatitis C with abnormal liver function 
tests.  The examiner stated that it was difficult to 
differentiate whether the veteran's illness was a 
Hepatitis C infection or an alcoholic liver disease.  In 
February 1999, the veteran was diagnosed with Hepatitis C 
and a history of Hepatitis B exposure that had resolved.  
No comment was made regarding the etiology of the 
veteran's Hepatitis C.

In an April 2000 statement, the veteran asserted that he 
had developed Hepatitis C while stationed in Vietnam.  He 
reported that he had no other exposure high risk factors 
for Hepatitis C other than during military service. 

At a September 2000 VA examination the veteran was 
diagnosed with Hepatitis C, onset in August 1998.  No 
comment was made regarding the etiology of the veteran's 
Hepatitis C.

As a result of the Board's November 2001 remand, the 
veteran was provided with a VA examination for liver 
disorders in April 2002.  The claims file was reviewed by 
the examiner in conjunction with the examination.  The 
veteran reported being diagnosed with Hepatitis C in 
August 1999.  He stated that during his overseas military 
service, from 1971 to 1979, he had frequent sex with 
prostitutes.  He denied any other risk factors for 
contracting Hepatitis C, including tattoos, body piercing, 
blood transfusions, or intravenous drug use.  He also 
denied any occupational or percutaneous exposures.  

Following a physical examination, the veteran was 
diagnosed with Hepatitis C infection.  No sign of liver 
impairment was seen.  The examiner stated that if liver 
damage/cirrhosis had been present, he would have been 
unable to distinguish its cause, because both chronic 
alcohol abuse and Hepatitis C infection cause liver 
impairment.    

The examiner opined that the veteran's Hepatitis C 
infection was "most likely" caused by his promiscuous 
sexual activity with prostitutes during his military 
service.   

Analysis

The veteran is seeking service connection for Hepatitis C.  
In essence, he contends that he was exposed to Hepatitis C 
due to promiscuous sex with prostitutes during service and 
was not diagnosed with the disability until approximately 
20 years later. 

As described above, the only medical nexus opinion of 
record, which was obtained pursuant to the Board remand 
instructions, in essence supports the veteran's position.  
However, in the October 2002 supplemental statement of the 
case, the RO denied entitlement to service connection for 
Hepatitis C, citing the veteran's "misconduct", 
specifically "promiscuous sexual activity while in 
service".  The RO noted the veteran's self admission of 
engaging in sexual activity with prostitutes during 
service and concluded that VA regulations prohibit payment 
of benefits due to such misconduct.  

The general prohibition against service connection for 
disease or injury caused by a veteran's own willful 
misconduct has been set forth above.  The precise outline 
of this rule is somewhat unclear.  There is no statute or 
regulation specifically  prohibiting payment of benefits 
for any disease or injury incurred as a result of 
promiscuous sexual activity during service.  It is 
debatable whether consorting with prostitutes constitutes 
an act "involving conscious wrongdoing or known prohibited 
action".  Although patronizing prostitutes is illegal in 
many jurisdictions, prostitution is legal or quasi-legal 
in certain parts of the world.  

VA regulations specifically provide that residuals of 
venereal disease are not to be considered "willful 
misconduct".  See 38 U.S.C.A. § 105; 38 C.F.R. § 
3.301(c)(1).  The Board observes that "venereal disease" 
is defined as one "transmitted only or chiefly by sexual 
intercourse with an infected individual".  See Webster's 
New World Dictionary, Third College Edition (1988) 1480.  
The veteran has not contended that Hepatitis C fits that 
definition, indeed stating through his representative in 
December 2002 "Hepatitis C would not be considered a 
venereal disease".  The Board similarly does not believe 
that the definition applies, in that it may be transmitted 
in numerous ways other than sexual intercourse (including 
tattoos, intravenous drug use and needle sticks).  
However, while it is true that Hepatitis C may be acquired 
in ways other than sexual contact, it is also true that it 
may be acquired through sexual contact.  The veteran 
claims that such is his situation, and the medical opinion 
supports the veteran's contention.

While the veteran thus does not currently suffer from a 
venereal disease, it appears that there is clearly intent 
on the part of Congress and VA to remove from the 
definition of willful misconduct diseases which are the 
residuals of sexual contact.  It would thus appear to be 
contrary to the spirit, if not the letter, of the law to 
allow service connection for syphilis but deny service 
connection for Hepatitis C when it has been demonstrated 
that the latter has been incurred as a result of sexual 
contact.  The Board therefore concludes that in this case 
the veteran's Hepatitis C may be likened to venereal 
disease and therefore falls outside of the statutory 
misconduct prohibition.  

The Board additionally observes that if Hepatitis C had 
been acquired due to intravenous drug use, the misconduct 
provisions cited above would clearly apply.  Although 
there is some suggestion of drug abuse in the veteran's 
service medical records, he has denied intravenous drug 
use, and the medical records do not document intravenous 
drug use.  Nor do the medical records point to any other 
possible cause of hepatitis. 

The Board therefore finds that the veteran's patronage of 
prostitutes during military service, and his incurrence of 
Hepatitis C as a result, does not constitute misconduct as 
defined by VA.   

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current 
disability; (2) in-service disease or injury; and (3) 
medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a current disability, 
the veteran has been diagnosed with Hepatitis C on several 
occasions.  Hickson element (2), evidence of an in-service 
disease or injury, has also been met.  The veteran has 
reported his sexual contacts with prostitutes during his 
military service overseas.  With respect to element (3), 
there is medical opinion evidence from a VA physician 
linking the veteran's Hepatitis C to his military service.  
Specifically, the April 2002 VA examiner stated that the 
veteran's Hepatitis C was "most likely" caused by his 
promiscuous sexual activity with prostitutes during active 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) 
[service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service].

The Board wishes to make it clear that the only disability 
for which service connection is being granted is Hepatitis 
C, and not a separate liver disorder.  This conclusion is 
based on the findings of the April 2002 VA examination, 
which indicated that a physical examination and laboratory 
analysis showed no sign of liver impairment.  In addition, 
the VA examiner stated that he would be unable to 
distinguish between chronic alcohol abuse and Hepatitis C 
as the cause of any liver disorder that may be present.

To the extent that the veteran ascribes a separate liver 
disorder to his active service, it is well established 
that the veteran, as a layperson without medical training, 
is not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) ["competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."]

In short, the evidence of record has established that the 
veteran suffers from a current disability, namely 
Hepatitis C, and that this current disability is related 
to his military service.  The Board thus finds that all 
Hickson elements have been met, and the appeal is 
accordingly granted to that extent. 


ORDER

Service connection for Hepatitis C is granted.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

